Citation Nr: 0107886	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a schizoid personality disorder.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a headache disorder.

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1965.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1998 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.


REMAND

As a preliminary matter, we note that the veteran withdrew 
his request for a local hearing in a statement dated January 
26, 2000, and that he failed to report to his scheduled 
hearing before a Member of the Board sitting at the RO in 
February 2001.  

The veteran avers that he currently manifests a schizophrenia 
disability, a headache disorder, and a schizoid personality 
disorder that are related to his active service.  
Specifically, he avers that he was hospitalized for several 
months during service and that service connection for the 
claimed disorders is appropriate.  

His service medical records (SMRs) reveal that he was 
referred to a US Navy Hospital [USNH] for admission in June 
1965.  A medical board report dated December 1965 shows a 
diagnosis of schizoid personality.  However, clinical records 
from that hospitalization do not appear to be of record.  We 
note that the RO has requested these records, and that a 
February 1999 notice reflects that those records were retired 
to the National Personnel Records Center [NPRC].  However, 
our review of the file does not show that those records are 
associated with his claims folder, or that they are deemed 
unobtainable.  Thus, these records should be sought.   


Lastly, we note that the veteran's VA Form 9 includes a claim 
for paranoid schizophrenia and a headache condition.  Thus, 
the RO should decide whether a timely appeal with respect to 
the issue of a schizoid personality disorder has been 
received.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's inpatient clinical 
and hospitalization records from service 
through official channels.


2.  After these records have been sought, 
and associated with the claims folder if 
available, the RO should schedule a 
records review in order to determine 
whether the currently diagnosed paranoid 
schizophrenia is related to service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  

3.  The examiner should review the 
clinical records from the veteran's 
approximate six month period of 
hospitalization during service, and 
determine whether his currently diagnosed 
paranoid schizophrenia began during his 
active service or existed prior to 
service and underwent an increase in the 
underlying level of pathology.  

4.  The RO should also adjudicate the 
issue of whether a timely substantive 
appeal has been filed with respect to the 
issue of whether new and material 
evidence has been received to reopen a 
claim of service connection for a 
schizoid personality disorder.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




